Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jun Ye on 5/18/2022.
Please amend the Claims submitted 5/16/2022 as follows:

1. 	(Currently Amended) An information display method, wherein the method comprises following steps: 
collecting a visual signal in a target area of a display device by using an augmented reality device; 
judging a user reading scene according to the visual signal; 
generating a first signal according to the user reading scene; 
generating a second signal after processing the first signal; 
detecting a device use state; 
if the device use state satisfies a device use preset condition, inputting the second signal in a device input window; 
collecting a target parameter of the display device; 
generating a display signal after fusing the second signal with the target parameter; and 
performing information display on a display interface of the augmented reality device according to the display signal.

12. 	(Currently Amended) The information display method according to claim 1, wherein the second signal is an initial second signal and wherein the step of generating the display signal after fusing the initial second signal with the target parameter comprises: 
updating the target parameter in real time; 
adjusting the display position of the initial second signal according to the target parameter; and 
determining the adjusted second signal as the display signal.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claim 1, the closest prior art as the combination of Baek et al. (U.S. Patent Application Publication 2017/0131964 A1) and Newman (U.S. Patent Application Publication 2015/0123966 A1) fails to disclose and/or teach: generating a second signal after processing the first signal; detecting a device use state; if the device use state satisfies a device use preset condition, inputting the second signal in a device input window; generating a display signal after fusing the second signal with the target parameter; and performing information display on a display interface of the augmented reality device according to the display signal.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613